Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are allowed.  Claims 1, 11, and 16 are independent.

2.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 16 are allowable over the prior art of record.  Murakami (US 2012/0113487), the closest prior art of record, discloses an apparatus comprising:  
a conveyance unit (in ADF 2) configured to convey a plurality of documents (P) stacked on a stacking unit (4) to a conveyance path (Fig. 1, para 0025); 
a reading unit (150) configured to read a document conveyed by the conveyance unit (in 2) (Fig. 1); and 
a detection unit (sensors 101 and 102, control unit 110 in Fig. 4A) configured to detect, by using sensors (101 and 102), a skew of a document being conveyed, the sensors being arranged on a straight line intersecting with a conveyance direction (see the arrow in Figs. 2 and 7) of a document in the conveyance path (Figs. 2 and 27, para 0028 and 0029; para 0038 and 0039), 
However, Murakami does not discloses the following claim limitation:
“wherein, in a case where the detection unit detects signals from the sensors as a skew of the document being conveyed, a notification that there is a possibility that documents having different sheet widths are included in the plurality of stacked documents is issued.”

Claims 2-10 depend on claim 1, directly or indirectly.
Claims 12-15 depend on claim 11, directly or indirectly.
Claims 17-20 depend on claim 16, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murakami (US 8837017), Figs. 2, 6, and 7
	Murahashi (US 10,992,833), Fig. 8

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674